Exhibit 10r


SCHEDULE OF INDEMNIFICATION AGREEMENTS FOR OFFICERS
 
In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing the Indemnification Agreements for Officers by and
between Rogers Corporation and the following officers as exhibits to this Form
10-K because they are identical to the Form of Indemnification Agreement for
Officers (the “Form Agreement”) by and between Rogers Corporation and certain
officers, which was filed on Form 8-K on December 14, 2004.


1.  
Michael D. Bessette

2.  
Michael L. Cooper

3.  
Robert C. Daigle

4.  
Frank J. Gillern

5.  
Debra J. Granger

6.  
Peter G. Kaczmarek

7.  
Mario C. Kerr

8.  
Richard F. Marani

9.  
Ty L. McFarland

10.  
Paul B. Middleton

11.  
John A. Richie

12.  
W. David Smith

13.  
Robert M. Soffer

14.  
Luc Van Eenaeme

15.  
Robert D. Wachob

16.  
Dennis M. Loughran

17.  
Jeffrey M. Grudzien

18.  
Ronald J. Pelletier

 
 